DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are currently pending in this application in response to the amendment and remarks filed on May 12, 2022. 
Examiner’s Note: This application is currently being examined by another Examiner. Based on new grounds of 112(b) 2nd rejections as introduced below, THIS ACTION IS MADE 2ND NON-FINAL.

Response to Applicant’s Remarks
With respect to claim objections and 35 U.S.C. §101 rejections:
Applicant’s claim amendments and remarks have been fully considered and are rendered moot therefore the objection and the 101 rejection have been withdrawn.
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments and remarks have been fully considered and are rendered moot and the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made as shown below.
With respect to 35 U.S.C. §103 rejections:
Applicant’s claim amendments and remarks have been fully considered and are persuasive. Tokuda and Pinte individually or in combination does not teach the limitations “obtains…the target value, the command value, and the control variable to evaluate the quality of the control variable by determining whether the control variable is within a predetermined allowable range” and “provides the learned model to the adjuster when the control variable…is within the predetermined allowable range [AND] when a command value…is imparted to the control object” as recited in each of the independent claims 1, 6, and 7. For this reason, the 103 rejections of claims 1-7 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an evaluation part, a learning part, and a setting part in each of claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1 and 7, each recites the elements “an evaluation part”, “a learning part”, and “a setting part” that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification defines each of the elements “an evaluation part”, “a learning part”, and “a setting part” are implemented as a program which is temporarily stored in the memory and operates on the processor (See Specification at [0061]). For this reason, the written description fails to disclose the corresponding structure for each of the “part” configured to invoke the claimed functions as claimed.  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked elements are software per se and do not have any corresponding structures.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

With respect to claim 1, it is unclear from the preamble “A learning device in a control system which comprises: a controller…; and a control object…” whether the elements “a controller” and “a control object” are part of the learning device or part of the control system. Nonetheless, as disclosed in the specification (fig.1), the controller 10 and the control object 20 are part of the control system 1 and are not part of the learning device 40. For that reason, claim 1 as recited, is unclear and indefinite.
Examiner’s note for possible amendments1: 
1. A  control system  comprises: 
a learning device;
a controller which outputs a command value obtained by compensating a target value based on a compensation amount; and 
a control object controlled to perform a predetermined process on an object to be processed, 
wherein [[a]] the command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value, 
wherein the learning device provides, to an adjuster including a learned model learned to output the  compensation amount to the controller based on a specific parameter of the object to be processed, the learned model, and 
wherein the learning device  operates to: 
 obtain operation data including the target value, the command value, and the control variable to evaluate the quality of the control variable by determining whether the control variable is within a predetermined allowable range; 
 generate a candidate compensation amount based on the operation data, performs learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model; and 
 provide the learned model to the adjuster when the control variable evaluated  is within the predetermined allowable range and when [[a]] the command value obtained by compensating [[a]] the target value based on [[a]] the compensation amount output by the generated learned model is imparted to the control object.

With respect to claim 6, the preamble as recited is drawn to a “a learning method executed in a learning device in a control system”, however the body of the claim is drawn to either the learning device or the control system. Therefore, it is unclear which one of the four categories (process/method, machines/products/apparatus, manufactures, and compositions of matter) of patent eligibility subject matter is intended for claim 6. 
Examiner’s note for possible amendments: 
6. A learning method executed  to operate a learning device in a control system,  the learning method comprises: 
 outputting, by a controller, a command value obtained by compensating a target value based on a compensation amount; and 
controlling a control object  to perform a predetermined process on an object to be processed, 
wherein [[a]] the command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value, 
wherein the learning device provides, to an adjuster including a learned model learned to output the  compensation amount to the controller based on a specific parameter of the object to be processed, the learned model, and 
wherein the learning method  further comprises operating the learning device to perform: 
 obtaining operation data including the target value by determining whether the control variable is within a predetermined allowable range, the command value, and the control variable to evaluate the quality of the control variable; 
 generating a candidate compensation amount based on the operation data, performing learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generating a learned model; and 
 providing the learned model to the adjuster when the control variable evaluated  is within the predetermined allowable range and when [[a]] the command value obtained by compensating [[a]] the target value based on [[a]] the compensation amount output by the generated learned model is imparted to the control object.

With respect to claim 7, the preamble as recited is drawn to a “non-transitory computer-readable recording medium”, however the body of the claim is drawn to a learning device. It is unclear which one of the four categories (process/method, machines/products/apparatus, manufactures, and compositions of matter) of patent eligibility subject matter is intended for claim 7. 
Examiner’s note for possible amendments2: 
7. A non-transitory computer-readable recording medium storing a program which, when executed by a processor causes the processor to perform a learning method to operate  a learning device in a control system, the learning method comprises: 
 outputting, by a controller, a command value obtained by compensating a target value based on a compensation amount; and 
controlling a control object  to perform a predetermined process on an object to be processed, 
wherein [[a]] the command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value, 
wherein the learning device provides, to an adjuster including a learned model learned to output the  compensation amount to the controller based on a specific parameter of the object to be processed, the learned model, and 
wherein the  learning method further comprises operating  the learning device to perform: 
 obtaining operation data including the target value, the command value, and the control variable to evaluate the quality of the control variable by determining whether the control variable is within a predetermined allowable range; 
 generating a candidate compensation amount based on the operation data, performing learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generating a learned model; and 
 providing the learned model to the adjuster when the control variable evaluated  is within the predetermined allowable range and when [[a]] the command value obtained by compensating [[a]] the target value based on [[a]] the compensation amount output by the generated learned model is imparted to the control object.

Claims 1, 6, and 7, each recites various elements that fail to provide sufficient antecedent basis, hence renders the claim indefinite. See Examiner’s note above for each of claims 1, 6, and 7 with changes “[[a]] the” as indicators of the indefinite elements.

Claim 2 recites the underlining elements “a specific parameter of an object” fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Examiner’s note for possible amendments3:
2. The learning device according to claim 1, wherein when [[a]] the specific parameter of [[a]] the object to be processed provided to the control object is equal to a parameter, whose evaluation has not been performed yet, of the generated learned model,  wherein the learning device outputs a compensation amount output by the generated learned model to the controller and  to evaluate the quality.

Claim 3 recites the underlining elements “regenerates a learned model” and “the allowable range” fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Examiner’s note for possible amendments4:
3. The learning device according to claim 2, wherein  the learning device performs learning again when the quality evaluated based on the compensation amount output by the generated learned model is out of the predetermined allowable range, and regenerates [[a]] the learned model.
4. The learning device according to claim 1, wherein  the learning device generates the candidate compensation amount by data-driven control.

Claims 2-5 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Sonoda et al. (US 2018/0284703) teaches a learning device (machine learning device 100, fig.1) in a control system (servo control system 1, fig.1) which comprises: a controller (PI control 13, fig.2A) which outputs a command value (control command, fig.2A) obtained by compensating a target value based on a compensation amount (target value output of PI control 13 added with correction/deviation value from compensator 11, fig.2A, par.0036); and a control object (control target device 300a, fig.2A) controlled to perform a predetermined process on an object to be processed (par.0030-0031), wherein a command value output by the controller (control command from PI control 13, fig.2B) is input to the control object (input to control target device 300a, fig.2A), and the control object outputs a control variable as a response to the command value (output value from control target device 300a, fig.2A), wherein the learning device (machine learning 100a, fig.2A) provides, to an adjuster (feedforward compensator 11, fig.2A) including a learned model (learned model from learning model storage, fig.3) learned to output the predetermined compensation amount to the controller (estimated control command generating function output 105, fig.3, input into PI control 13, fig.2B and par.0030, par.0040,0043-0047). 
Tokuda et al. (US 20170255177 A1) teaches a learning device in a control system (control parameter automatic-adjustment apparatus 400 of fig.1) which comprises: a controller which outputs a command value obtained by compensating a target value based on a compensation amount (control apparatus 200 receives a measurement signal and calculates the operational control signal 230 based on optimization targets of the change rate operation amount, [0029]–[0031],[0109]); and a control object controlled to perform a predetermined process on an object to be processed, wherein a command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value (plant 100 controlled by the control apparatus 200 [0029], measurement signal received from the plant [0031], operation data is outputted to the simulator and updates the plant model based upon the received signal, [0052]), wherein the learning device provides, to an adjuster to output the predetermined compensation amount to the controller based on a specific parameter of the object to be processed, (learning unit 500 calculate the control parameter for the actual plant, [0034], and the change rate operation amount is selected as optimization targets for the control parameter, [0109], learning unit transmits the control parameter to the simulator, simulator performs simulation analysis on performance using the control parameter, [0035), and wherein the learning device (Learning unit 500 [0038]) comprises: an evaluation part (control parameter evaluation unit 510 [0064] [0109]); a learning part which generates a candidate compensation amount based on the operation data (control parameter evaluation database update unit 520 calculates a control parameter evaluation expectation update value 521 using the control parameter evaluation value 511 and a control parameter evaluation expectation value 531, paragraph [0040]).
Pinte (US 20120016561 A1) teaches learning model learns and performs learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model ( [0018] [0020] and [0022]) Pinte teaches wherein when a specific parameter of an object to be processed provided to the control object is equal to a parameter, whose evaluation has not been performed yet, of the generated learned model, the setting part outputs a compensation amount output by the generated learned model to the controller and causes the evaluation part to evaluate the quality ([0020] and [0018]).
Sonoda, Tokuda and Pinte, individually or in combination, does not teach at least learning model learns and performs learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model; obtaining operation data including the target value, the command value, and the control variable to evaluate the quality of the control variable by determining whether the control variable is within a predetermined allowable range and providing the learned model to the adjuster when the control variable evaluated by the evaluation part is within the predetermined allowable range and when a command value obtained by compensating a target value based on a compensation amount output by the generated learned model is imparted to the control object.

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US-20180314242, US-20190287007, US-20190317456, and US-20200372413. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   June 2, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Includes possible changes to remove claim elements that invoke 112(f) 6th.
        2 Includes possible changes to remove claim elements that invoke 112(f) 6th.
        3 Includes possible changes to remove claim elements that invoke 112(f) 6th.
        4 Includes possible changes for claims 3-4 to remove claim elements that invoke 112(f) 6th.